DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 5/17/2022 which amended claims 21, 36, 37, 38, and 40 and cancelled claims 22, 34, 35, and 39. Claims 21, 23-25, 27-33, 36-38, and 40 are currently pending.  


Allowable Subject Matter
Claims 21, 23-25, 27-33, 36-38, and 40 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 21, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the radiation conditioning apparatus is configured to separate by wavelength the radiation beam into at least two beam portions and is further configured to condition the at least two beam portions differently before being received by at least two different measurement systems, wherein the different conditioning of the at least two beam portions based on a characteristic other than wavelength and is performed before interaction with a target, wherein the radiation conditioning apparatus is configured to condition a first beam portion to provide conditioned radiation for use by a first type of measurement system and to condition a second beam portion to provide conditioned radiation for use by a second type of measurement system, wherein the first type of measurement system comprises a topography measurement system or a fuel droplet metrology system, and wherein the second type of measurement system comprises an alignment system, a position measurement system, or a reticle inspection system. These limitations in combination with the other limitations of claim 21 render the claim non-obvious over the prior art of record.
Regarding claim 36, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the radiation conditioning apparatus is configured to: separate the radiation beam by wavelength into a first beam portion and a second beam portion; condition the first beam portion to provide conditioned radiation, which is provided to the first type of measurement system; and condition the second beam portion to provide conditioned radiation, which is provided to the second type of measurement system, and wherein the first beam portion and the second beam portion are conditioned differently based on a characteristic other than wavelength and the conditioning is performed before interaction with a target, wherein the radiation conditioning apparatus is configured to condition a first beam portion to provide conditioned radiation for use by a first type of measurement system and to condition a second beam portion to provide conditioned radiation for use by a second type of measurement system, wherein the first type of measurement system comprises a topography measurement system or a fuel droplet metrology system, and wherein the second type of measurement system comprises an alignment system, a position measurement system, or a reticle inspection system. These limitations in combination with the other limitations of claim 36 render the claim non-obvious over the prior art of record.
Regarding claim 37, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the radiation conditioning apparatus is configured to: separate the radiation beam by wavelength into a first beam portion and a second beam portion; condition the first beam portion to provide conditioned radiation, which is provided to the first type of measurement system; and condition the second beam portion to provide conditioned radiation, which is provided to the second type of measurement system, and wherein the first beam portion and the second beam portion are conditioned differently based on a characteristic other than wavelength and the conditioning is performed before interaction with a target, wherein the radiation conditioning apparatus is configured to condition a first beam portion to provide conditioned radiation for use by a first type of measurement system and to condition a second beam portion to provide conditioned radiation for use by a second type of measurement system, wherein the first type of measurement system comprises a topography measurement system or a fuel droplet metrology system, and wherein the second type of measurement system comprises an alignment system, a position measurement system, or a reticle inspection system. These limitations in combination with the other limitations of claim 37 render the claim non-obvious over the prior art of record.
Regarding claim 38, the prior art of record, either alone or in combination, fails to teach or render obvious conditioning the at least two beam portions differently based on a characteristic other than wavelength and the conditioning is performed before interaction with a target, wherein the conditioning comprises conditioning a first beam portion to provide conditioned radiation for use by a first type of measurement system and conditioning a second beam portion to provide conditioned radiation for use by a second type of measurement system, wherein the first type of measurement system comprises a topography measurement system or a fuel droplet metrology system, and wherein the second type of measurement system comprises an alignment system, a position measurement system, or a reticle inspection system. These limitations in combination with the other limitations of claim 38 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Shibata et al. (US PGPub 2007/0058164, Shibata hereinafter) discloses a radiation source (Figs. 1, 2, 4, paras. [0031], [0068], [0087], light source 20); and a radiation conditioning apparatus (Fig. 4, paras. [0057], [0087], [088], the illumination optical system includes elements in the path of light source 20 to illuminate the wafer 1, including dichroic mirror 180 and objective lenses 72, 73), wherein the radiation source is configured to provide a radiation beam with wavelengths that extend from ultraviolet to visible (Figs. 2 and 4, paras. [0031], [0068], [0087], the light source 20 emits a wide wavelength band of illumination, including ultraviolet and visible radiation); wherein the radiation conditioning apparatus is configured to separate by wavelength the radiation beam into at least two beam portions and is further configured to condition the at least two beam portions differently before being received by at least two different measurement systems (Fig. 4, paras. [0037], [0087], [0088]-[0090], the illumination optical system includes a dichroic mirror 180, which transmits the visible beam and reflects the light having a range between ultraviolet and visible. The illumination optical system further includes objective lenses 72 and 73 for providing aberration correction for the respective wavelength bands. The wavelengths reflected by the wafer 1 are directed to focus detection systems 93, 93b and to image sensors 100a, 100b, which are used to determine defect candidates), and wherein the different conditioning of the at least two beam portions based on a characteristic other than wavelength and is performed before interaction with a target (Fig. 4, paras. [0057], [0075], [0087], [0088], [0090], objective lenses 72 and 73 provide separate aberration correction for the wavelength bands of the illumination to illuminate wafer 1). However, Shibata does not describe or render obvious wherein the radiation source provides the radiation beam with wavelengths that extend from ultraviolet to infrared. Although Shibata discloses wherein the radiation conditioning apparatus is configured to condition a first beam portion to provide conditioned radiation for use by a first type of measurement system and to condition a second beam portion to provide conditioned radiation for use by a second type of measurement system (Fig. 4, paras. [0037], [0087], [0088]-[0090], the wavelengths reflected by the wafer 1 are directed to focus detection systems 93, 93b and to image sensors 100a, 100b, which are used to determine defect candidates. Focus detection system 93 and image sensor 100a measures visible light, and focus detection system 93A and image sensor 100b measures light having a range of UV-visible wavelength), Shibata does not teach or render obvious wherein the first type of measurement system comprises a topography measurement system or a fuel droplet metrology system, and wherein the second type of measurement system comprises an alignment system, a position measurement system, or a reticle inspection system.
Krishnan et al. (US PGPub 2017/0356800, Krishnan hereinafter) discloses the wavelengths extend from ultraviolet to infrared (Fig. 1, paras. [0033]-[0034], [0056], illumination source 110 emits illumination light in the ultraviolet, visible, and infrared spectra), but Krishnan does not teach or render obvious wherein the radiation conditioning apparatus is configured to condition a first beam portion to provide conditioned radiation for use by a first type of measurement system and to condition a second beam portion to provide conditioned radiation for use by a second type of measurement system, wherein the first type of measurement system comprises a topography measurement system or a fuel droplet metrology system, and wherein the second type of measurement system comprises an alignment system, a position measurement system, or a reticle inspection system.
Although Bouchoms (WO2017/012782) discloses a measurement station includes a first type of measurement system comprises a topography measurement system (Figs. 1A and 8, paras. [0035], [0048], [0050], [0051], [0083] the lithography apparatus includes an alignment system AS and a topography system TMS, and the topography measurement system TMS determines the height of a substrate on the substrate table) and a second type of measurement system comprises an alignment system (Fig. 1A, paras. [0048], [0050], [0051], alignment system AS), Bouchoms discloses the topography measurement system and the alignment system schematically and does not describe or render obvious the radiation source configured to provide a radiation beam with wavelengths that extend from ultraviolet to infrared, wherein the radiation conditioning apparatus is configured to separate by wavelength the radiation beam into at least two beam portions and is further configured to condition the at least two beam portions differently before being received by at least two different measurement systems, wherein the different conditioning of the at least two beam portions based on a characteristic other than wavelength and is performed before interaction with a target, wherein the radiation conditioning apparatus is configured to condition a first beam portion to provide conditioned radiation for use by a first type of measurement system and to condition a second beam portion to provide conditioned radiation for use by a second type of measurement system. There is no indication in Bouchoms that the alignment system AS and the topography system TS require different wavelengths for measurement and different conditioning of the beam portions directed to the different systems. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882